DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant’s arguments with respect to claims 1-6, 8-17, and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila et al. (US 2020/0304248) in view of Hampel et al. (US 2019/0289616).

With regard to claims 1 and 17, Lunttila teaches: A method, performed by a node of a wireless communication network, for selecting a feedback scheme associated with transmission of data packets over one or more radio bearers to one or more wireless devices, the method (see figure 2) comprising: 
upon receiving a data packet for transmission to a wireless device (see step 200 in figure 2: paragraph 26), 
starting a timer associated with the data packet (see step 210: paragraph 27: the examiner views TTI length as the timer), 
the timer being set to expire after a period of time which varies as a function of a latency requirement associated with a radio bearer for the data packet (paragraphs 48, 55, 59: 
[0048] In an embodiment, the selection of the acknowledgement feedback mode is further based on a type of control channel used for scheduling the data to the receiving device. For example, data transmission with a sTTI may be scheduled with a different control channel, such as sPDCCH or sPDSCH, than the legacy TTI data transmission. As an example, the selection of the TTI length for a first slot may be in the first slot based on the DCI content. However, in a 2.sup.nd slot, the selection may be based on the type of the control channel used for scheduling in the second slot (e.g. sPDCCH or sEPDCCH, instead of PDCCH or ePDCCH).
[0055] In some cases it may occur that the lower HARQ-ACK feedback latency with sTTIs might cause that UL ACK/NACKs may collide, as shown in FIG. 6. The FIG. 6 shows a timing relation of the HARQ feedback in the presence of DL transmissions with different TTI lengths. The figure assumes FDD frame structure, scaling of the feedback latency linearly according to the TTI length, and 8 HARQ processes both for 1-ms and 2-symbol TTIs. Thus, let us assume a PDSCH with legacy TTI and a PDSCH with shortened TTI (e.g. of 2 OFDM symbols) which are transmitted in different DL subframes. Here it is assumed that DL with legacy TTI is transmitted in subframe #1 and the DL with sTTI is transmitted in subframe #4. As a consequence, the ACK/NACK for the sTTI DL data is to be sent in subframe #5. Also the ACK/NACK for the legacy TTI DL data is to be transmitted in subframe #5. Thus, depending on which subframes the DL data are transmitted, the corresponding HARQ-ACK feedback might initially need to be transmitted simultaneously in the same subframe.
 [0059] Some advantages of the proposal may include that e.g. multiplexing of HARQACK corresponding to legacy TTI and sTTI is smooth and fully under eNB's control, there is reduced (or no) need for simultaneous transmission of legacy PUCCH and sTTI PUCCH, achieving “5G-like” latency performance on top of evolutionary LTE-Advanced Pro system, and/or the PUCCH coverage may be optimized. Regarding the latency reductions, some example simulations have shown that a one-way delay of 4.8 ms may be improved to 2.4 ms with a 1-slot sTTI and to 0.69 ms with a 2-symbol sTTI. Further, in one example embodiment, applying the 1-slot sTTI in UL&DL combined with 2-symbol sTTI processing times, the total one-way delay may be 1.31 ms, whereas applying the 1-ms legacy TTI in UL&DL combined with 1-slot sTTI processing times, the total one-way delay may be 3.35 ms. Thus, clearly significant delay reductions may be obtained with the solution. The solution is also attractive from the eNB implementation point of view as latency may be improved with minimized UL impact (including UL coverage) and because dynamic switching of DL TTI length is supported without affecting HARQ-ACK feedback delay or the number of HARQ-ACK bits carried on single PUCCH sTTI. This may lead e.g. to less error cases (e.g. due to missed DL grant) to cover on PUCCH detection. The proposal may offer reduced need for prioritization rules e.g. between legacy PUCCH and sTTI PUCCH and less complex rules for power control (reduced need for simultaneous transmission).

), and 
in dependence on a remaining time value for the period of time of the timer, selecting one of a plurality of feedback schemes for transmission of the data packet (see 220: paragraphs 28-29: selecting a feedback based on TTI lenghs).

    PNG
    media_image1.png
    488
    722
    media_image1.png
    Greyscale


Although Lunttila selects feedback timing based on “5G-like” latency performance (paragraph 59), Lunttila fails to disclose the step of the latency requirement for the radio bearer is determined based on a Quality of Service (QoS) class associated with the radio bearer.

Similar to the system of Lunttila, Hampel teaches HARQ feedback two different types of feedback (same-slot or subsequent slot) based on time interval information (paragraph 72).  In Hampel, it discloses the process of scheduling/reserving time resources based on latency conditions of radio bearer (paragraphs 97 and 120). Hampel disclose the slot size (time interval) is based on traffic priority (paragraphs 111-112) and traffic priority is based on QoS, QCI, or  5QI, which is associated QoS class of the radio bearer (paragraph 113).  
[0111] The scheduling (e.g., fine granularity scheduling) may be accomplished through smaller slot sizes (e.g., mini-slots or shortened TTIs (sTTIs)). Further, first resource 525-a may be allocated during time intervals designated for high-priority traffic 510 (e.g., hard-RT traffic) via semi-persistent scheduling (SPS).
[0112] In some cases, an access node (e.g., the base station 105) may be configured with a first set of absolute time intervals (e.g., time intervals 520 reserved for the high-priority traffic 510) referenced to a clock, a traffic specifier for hard-RT traffic (e.g., high-priority traffic 510), a corresponding priority indicator, a corresponding capacity demand, or a combination thereof. The access node may reserve a downlink resource (e.g., first resource 525-a) for the first set of absolute time intervals based on the capacity demand (e.g., a certain bandwidth). During the first set of absolute time intervals, the access node may schedule hard-RT traffic using the downlink resource, while scheduling lower-priority traffic (e.g., low-priority traffic 515) using downlink resources other than the reserved downlink resource (e.g., second resource 525-b). Outside the first set of absolute time intervals, the access node may schedule lower-priority traffic on the reserved downlink resource in addition to the other downlink resources (e.g., as shown in between time intervals 520-a and 520-b). When scheduling over a window that contains the start of an absolute time interval of the first set of absolute time intervals, the access node may schedule lower-priority traffic on the reserved downlink resource prior to when the absolute time interval of the first set of absolute time intervals begins (e.g., as shown for time interval 520-c). The access node may receive the configuration (e.g., for the first set of absolute time intervals and downlink resources) from a core network node or any network node. Additionally, for uplink traffic, the access node may follow similar steps, where one or more uplink resources may be reserved for hard-RT traffic during the first set of absolute time intervals by sending a scheduling grant with a traffic specifier for the hard-RT traffic.
[0113] The above described procedure may include the access node receiving a configuration, where the configuration may be provided by an MME, a GW (e.g., an S-GW, a P-GW, etc.), a core access and mobility management function (AMF), a session management function (SMF), or a UPF. Additionally or alternatively, the access node may receive the configuration from another network node (e.g., on application layer). As described above, the configuration may include a traffic specifier, a corresponding priority indicator, a corresponding capacity demand, or a combination thereof for each of the hard-RT traffic (e.g., high-priority traffic 510) and the lower-priority traffic (e.g., low-priority traffic 515). In some cases, the traffic priority indicator may refer to a quality of service (QoS) class identifier (QCI), a QoS flow identifier (QFI), or a fifth generation (5G) QoS indicator (5QI) (e.g., Additionally, the traffic specifier may refer to a bearer identifier (ID), a 5QI, a traffic flo
Since both systems select TTI lengths based on latency, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to the latency requirement for the radio bearer is determined based on a Quality of Service (QoS) class associated with the radio bearer as a function of a timer as taught by Hampel in the feedback timing system of Lunttila in order to improve resource efficiency for low latency communications (Hampel: paragraph 45)


With regard to claim 9, Hampel teaches:  wherein the node comprises one or more queues storing data packets for transmission to a plurality of wireless devices
[0088] Additionally or alternatively, the base station 105 may monitor arrival of higher-priority traffic during the time intervals reserved for the higher-priority traffic. When the base station 105 observes an empty buffer status for the higher-priority traffic based on the monitoring the time intervals, the base station 105 may schedule lower-priority traffic with a temporal granularity of a time window (e.g., a subframe). When the monitoring indicates that downlink higher-priority traffic arrives during a designated time interval, the base station 105 may disrupt the ongoing schedule in order to transmit the higher-priority traffic. For example, the base station 105 may puncture scheduled lower-priority traffic with the higher-priority traffic and transmit the punctured lower-priority traffic after the higher-priority traffic is fully transmitted. Additionally, the base station 105 may indicate the change of schedule to the UE 115.
 [0092] Additionally or alternatively, in some cases, base station 105-a may monitor for high-priority traffic 210 during the reserved time intervals. If base station 105-a observes an empty buffer status for high-priority traffic 210 based on the monitoring (e.g., high-priority traffic 210 is absent for a reserved time interval), base station 105-a may schedule low-priority traffic 215 for one or more symbols of the reserved time interval (e.g., a subframe). However, when the monitoring indicates that high-priority traffic 210 arrives during a reserved time interval, base station 105-a may disrupt the ongoing schedule for low-priority traffic 215 in order to transmit high-priority traffic 210. For example, base station 105-a may puncture scheduled low-priority traffic 215 with high-priority traffic 210 and transmit low-priority traffic 215 that was punctured once high-priority traffic 210 is fully transmitted.
 ).  
With regard to claim 10, Hampel teaches:  wherein the data packet is selected for transmission in dependence on a function which is configured to increase as the remaining time value decreases (paragraphs 99-104 and 112:
[0100] For example, the base station 105 may schedule high-priority traffic 410-a in a first reserved time interval 420-a of a first periodic cycle 405-a. Additionally, the base station 105 may schedule low-priority traffic 415-a in a first remaining time interval 425-a of the first periodic cycle 405-a. If high-priority traffic 410-b is present in a second reserved time interval 420-b of a second periodic cycle 405-b, the base station 105 may schedule high-priority traffic 410-b accordingly, as well as low-priority traffic 415-b on a second remaining time interval 425-b of the second periodic cycle 405-b. In some cases, high-priority traffic 410 may include a traffic specifier to indicate a high-priority level (e.g., virtual LAN (VLAN) priority 3). Additionally, low-priority traffic 415 may include a traffic specifier to indicate a low-priority level (e.g., VLAN priorities 7, 6, 5, 4, 2, 1, and 0).
[0101] In some cases, time-aware scheduling may define a periodic cycle 405, which is time-locked to a network clock associated with a node (e.g., the base station 105). Each periodic cycle 405 may contain a fixed number of time intervals (e.g., a reserved time interval 420 and a remaining time interval 425).
 ).  
With regard to claim 11, Hampel teaches:  wherein the data packet is selected for transmission in dependence on a function which is configured to vary between two or more discrete values based on a comparison between the remaining time value and a threshold (paragraphs 99-104 and 112:
[0103] As described above with reference to FIG. 4A, time-aware scheduling may define a periodic cycle with a fixed number of time intervals 420 (e.g., a first time interval 420-c, a second time interval 420-d, and a third time interval 420-e). Each time interval 420 may be reserved for a specific traffic class or a specific set of traffic classes. Additionally, each cycle may be defined by an initial start time 430 (e.g., CycleStartTime or t.sub.n). Each cycle may then step in time intervals 420 defined by a time duration 435 (e.g., TimeInterval) through a gate control list, which may further define which set of traffic classes are scheduled in successive time intervals 420. For example, each time interval 420 may be scheduled for high-priority traffic (e.g., hard-RT traffic), where first time interval 420-c starts at initial start time 430, second time interval 420-d starts after time duration 435-a at a starting time 440-a (e.g., t.sub.n+1), and third time interval 420-e starts after a time duration 435-b with respect to starting time 440-a at a starting time 440-b (e.g., t.sub.n+2).
[0104] In some cases, when using a cellular interface to support an Ethernet link, the frame structure of the cellular link may be time-locked to the absolute time intervals defined by the time-aware schedule.

)
With regard to claim 12, Hampel teaches:  wherein the data packet is selected for transmission in dependence on a function which is further dependent on a data rate associated with the wireless device to which the data packet is to be transmitted (paragraphs 97-98 and 113: different traffic classes) .  
With regard to claim 14, Hampel teaches:  wherein the data packet is selected for transmission in dependence on a function which is configured to increase as channel quality increases (paragraphs 68-69)
With regard to claim 15, Hampel teaches:  wherein the data packet is selected for transmission in further dependence on a priority value associated with the data packet (paragraphs 99-104 and 112).
With regard to claim 16, Hampel teaches:   wherein the selecting the data packet for transmission comprises selecting a data packet associated with the highest priority value (paragraphs 99-104 and 112)



Claims 2-6 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Hampel as applied to claim 1 above, and further in view of Wang et al. (US 2011/0305140).

With regard to claims 2 and 35, Lunttila teaches:  wherein the plurality of feedback schemes comprises, and a second feedback scheme in which feedback from the wireless device is utilized by the node to trigger retransmissions of the data packet (paragraphs 31-32):  

[0031] There may be e.g. three different HARQ-ACK feedback modes defined, and the UE 120 is to selects one of those. Each feedback mode may be associated with a specific feedback timing. Let us look at some of the plurality of modes more closely.
[0032] One mode may be called a fall-back mode. Here legacy DL transport block(s) carrying the DL data to the UE 120 are used. The legacy DL transport blocks may use 1 ms TTI(s). In this mode the HARQ-ACK feedback for this legacy DL data received in subframe # n is transmitted using the legacy PUCCH in UL subframe # n+4, or later. The term “later” may refer to TDD mode of operation, where, depending on the UL/DL configuration, the feedback may come later than in subframe # n+4. In this fall-back mode, the timing and the HARQ-ACK channel may follow the legacy configuration, e.g. the TTI length used for the uplink ACK/NACK is the legacy TTI. As throughout the application, the legacy TTI may refer to 1 ms TTI, for example. This mode may provide robust coverage and fully predictable operation, e.g. during RRC reconfiguration when low-latency operation is enabled, disabled, or reconfigured.
Although Lunttila teaches selecting three different feedback modes, the system of Lunttila and Hampel fails to disclose a first feedback scheme in which feedback from the wireless device is not utilized by the node to trigger retransmissions of the data packet. 
	Similar to the system of Lunttila and Hampel, Lyu teaches a base station(access network) scheduling of service data based on latency requirement (paragraphs 06, 31-32 ).  Lyu also teaches that the access network selected feedback mode of service (one-time transmission mode or automatic repeat transmission mode) based latency requirements (see figure 1: paragraphs 26-32). The examiner views the one-time transmission mode as feedback scheme that does not trigger retransmissions of the data packet (paragraphs 37-39)
 [0031] For example, from a perspective of a latency requirement of a scheduled terminal device, if the access network device determines that it is impossible to use the feedback-based automatic repeat transmission mode, for example, a latency allowed by a service of a user (namely, the terminal device) is less than a round-trip time (RTT) of a hybrid automatic repeat request (HARQ), it can be determined that the one-time transmission mode is used.
[0032] For another example, from a perspective of a channel quality status of the scheduled terminal device, if an excessive quantity of time-frequency resources are needed for the user (namely, the terminal device) to use the one-time transmission mode to meet a reliability requirement, that is, using the one-time transmission mode may severely affect scheduling of another user, it can be determined that the automatic repeat transmission mode is used.

    PNG
    media_image2.png
    339
    664
    media_image2.png
    Greyscale

Since all systems select feedback option based on timing or latency information, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a node select a first feedback scheme in which feedback from the wireless device is not utilized by the node to trigger retransmissions of the data packet  as taught by Lyu in the system of Lunttila and Hampel in order to improve resource utilization (Lyu: paragraph 06)


With regard to claims 3 and 36, Lunttila teaches:  wherein the second feedback scheme comprises automatic repeat request (ARQ) or hybrid automatic repeat request (HARQ) (paragraphs 31-35).  

With regard to claims 4 and 37, Lyu teaches:  further comprising, responsive to selection of the first feedback scheme, transmitting multiple duplicate copies of the data packet to the wireless device (paragraphs 37-41:  
[0037] One-time transmission mode:
[0038] When the determined transmission mode is the one-time transmission mode, step S103 is described in detail as follows.
[0039] The access network device sends M coded data blocks to the terminal device, where M≥2. Optionally, the M coded data blocks are coded data blocks that can be separately decoded, and the M coded data blocks carry same service data.).  
With regard to claim 5, Lyu teaches:  wherein a number of multiple duplicate copies varies in dependence on one or more of a reliability target associated with the data packet, and the remaining time value for the timer (paragraphs 41, 50, and 54).  
With regard to claim 6, Lyu teaches:  wherein a number of multiple duplicate copies varies in dependence on a traffic load in the node (paragraph 29: load statues).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Hampel as applied to claim 1 above, and further in view of Yu et al. (US 2018/0324642).

With regard to claim 8: The system of Lunttila and Hampel fails to explicitly teaches responsive to a determination that one or more of the remaining time value for the timer and available radio resources for transmission of the data packet are insufficient to meet a reliability target associated with the data packet, initiating transmission of multiple duplicate copies of the data packet to the wireless device.  
Similar to the system of Lunttila and Hampel, Yu discloses a process of transmitted duplicate data packets or a single packet based on HARQ information and timer (see figure 9: Paragraphs 239-248).  In figure 9, Yu discloses the process of sending duplicated packets if timer expires (greater than receiving a NACK)  and sending just one normal packet before timer expires (less than receiving a NACK) (Paragraphs 239-253).  However, the system of Yu discloses a packet duplication can be transmitted via different component carriers (paragraphs 146-147).  
0146] In carrier aggregation cases, the protocol stack 305 for duplicating packets may include a PDCP entity 315, a default RLC entity 320, a secondary RLC entity 325, a MAC entity 330, and one or more component carriers 335, 340. In some examples, the protocol stack 305 may include any number of RLC entities (e.g., two, three, four five, six). In carrier aggregation, the protocol stack 305 may include a single MAC entity that services more than one RLC entity. As such, the wireless communication system may include additional data and/or additional signaling to enable the MAC layer to handle the plurality of RLC entities 320, 325.
[0147] To ensure frequency diversity of duplicated packets, the transmitting device may transmit the duplicated packets on different component carriers. For example, the transmitting device may transmit the original packet on a first component carrier and may transmit the duplicated packet on a second component carrier different from the first component carrier. In some cases, each RLC entity (e.g., RLC entities 320 and 325) may be mapped to a different component carrier (e.g., component carriers 335 and 340) or a different set of component carriers. Such a mapping may ensure that the duplicated packets are transmitted using different radio frequency spectrum bands. In some examples, RRC signaling may be used to map RLC entities 320, 325 to their respective component carriers 335, 340. Such signaling may include data that indicates an identifier for each RLC entity and data that indicates the list of available component carriers.


    PNG
    media_image3.png
    349
    494
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to initiating transmission of multiple duplicate copies of the data packet to the wireless device based a determination that one or more of the remaining time value for the timer and available radio resources for transmission of the data packet are insufficient to meet a reliability target associated with the data packet as taught by Yu in the system of Lunttila and Hampel in order to improve efficiency (Yu: paragraphs 05-07).


    PNG
    media_image4.png
    758
    585
    media_image4.png
    Greyscale






Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lunttila and Hampel as applied to claim 1 above, and further in view of Wang et al. (US 2011/0305140).

With regard to claim 13: The system of Lunttila and Hampel does not explicitly teach the data rate is defined as a ratio of an instantaneous data rate to an average data rate.  
Similar to the system of Lunttila and Hampel , Wang discloses a base station scheduling data based on service quality of application program/packet (Paragraphs 38-40).  However, the system of Wang discloses a packet scheduler  will factor in the ratio between instant date and average data rate (paragraphs 64 and 123) in order to optimize scheduling.   
[0064] In Step S2, only to the candidate terminals for assigning the wireless resources selected in Step S1 (wireless resource assignment candidate terminals), the PF scheduler assigns the wireless resources (RBG) so as to maximize the evaluation index of the physical layer (hereinafter, PF evaluation index). The PF evaluation index is defined as a ratio between a instant data rate and an average data rate, and the PF scheduler assigns RBG to the terminals so as to maximize the PF index. Here, "the number of wireless resource assignment candidate terminals (N)&lt;=the maximum number of the terminals for assignment (M)" is satisfied, and it is not necessary to operate or manage the number of the terminals to which RBG is assigned so as to be 
[0123] In Step S2, only to the candidate terminals for assigning the wireless resources selected in Step S1 (wireless resource assignment candidate terminals), the PF scheduler assigns the wireless resources (RB) so as to maximize the evaluation index of the physical layer (PF evaluation index). The PF evaluation index is defined as the ratio between an instant data rate and an average data rate, and the PF scheduler assigns RB to the terminals so as to maximize the PF index. Here, "the number of wireless resource assignment candidate terminals (N)&lt;=the maximum number of the terminals for assignment (M)" is satisfied, and it is not necessary to operate or manage the number of terminals to which RB is assigned so as to be equal to or less than M.

Thus, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to schedule data transmission at the data rate is defined as a ratio of an instantaneous data rate to an average data rate as taught by Wang in the system of Lunttila and Hampel in order to optimize scheduling and improve resource usage efficiency (Wang: paragraphs 05-07).


Allowable Subject Matter






Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkarakaran et al. (US 2018/0302193, see figure 5)
Ugurlu et al. (US 2019/0364543: see figure 1)
Lohr et al. (US 2020/0068437: see figure 4)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/14/2022
/MARCUS SMITH/           Primary Examiner, Art Unit 2419